DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed August 25th 2022 with respect to the USC 102/USC103 rejection have been fully considered but they are not persuasive.

Applicant asserts that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings from Harvey that discloses a computer-based method for maintaining an autonomous or self-driving vehicle. The applicant specifically asserts that the prior art reference does not teach the specifics of the vehicle controller transmitting maintenance-necessary data including a communicator that represents the maintenance to be performed for the vehicle at the facility based on the maintenance being determined by the maintenance-necessity detector as being necessary. The Examiner respectfully disagrees based on the teachings from Harvey. See Harvey Col 13, lines 50-53 that describes the interaction with the vehicle controller, this may allow for communication of the severity of the maintenance issue, therefore communicating the information to the maintenance facility is possible. See also Harvey Col. 16, lines 6-10 that describes the maintenance operations that may have contents that inform the maintenance facility of the maintenance to perform on the vehicle. 

The applicant specifically asserts that the prior art reference does not teach checking that the vehicle is able to run by itself. The applicant respectfully disagrees with this based on the teachings from Harvey. See Harvey Col.13 lines 10-16 that describe the self-driving vehicle determining whether it is safe to drive the vehicle. See also Harvey Col. 16, lines 312-54 that describes the insurance related functionality of the method in Harvey that detects the vehicle performance and operation to as an initiative to ensure the safe operation of the self-driving vehicle. This describes the features and method necessary for the system to check the vehicle is capable of driving to the needed maintenance facility to further ensure safe operation of the self-driving vehicle. See also Harvey Col. 17, lines 46-49 that describe the self-driving vehicle advanced capability that may be able to determine if the vehicle is able to drive itself safely to a maintenance facility.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 10049505)

	Regarding claim 1, Harvey teaches a vehicle comprising: a maintenance-necessity detector configured to determine whether maintenance of the vehicle is necessary; a vehicle controller configured to, based on the maintenance being determined by the maintenance-necessity detector as being necessary, transmit a maintenance-necessary data to a maintenance facility including a communicator, the maintenance-necessary data representing contents of maintenance to be performed for the vehicle in the maintenance facility; and a running possible determining unit configured to, based on the maintenance- necessary data, determine that the vehicle is able to run by itself to move to the maintenance facility (Harvey, Col. 5, lines 62-64 that describes the where the vehicle controller is configured to determine that a maintenance operation is required or needed); wherein the vehicle controller is configured to, based on the maintenance being determined by the maintenance-necessity detector as being necessary and the vehicle being able to run by itself as determined by the running possible determining unit, cause the vehicle to move via automatic driving to the maintenance facility at which the maintenance of the vehicle is to be performed, on a basis of the automatic driving that is independent of driving to be performed by an occupant of the vehicle. (Harvey, Col 6, lines 33-35 that describes the scenario of instruction given from the vehicle controller to cause the vehicle to move to a maintenance facility, see also Harvey, Col. 6, lines 7-20 that describe the steps taken by the autonomous vehicle upon determination that maintenance is required or needed)

	Regarding claim 2, Harvey teaches the vehicle according to claim 1, wherein the vehicle controller is configured to cause the vehicle to move to the maintenance facility upon non-use of the vehicle by a user of the vehicle. (Harvey, Col. 6, lines 9-11 that describe the autonomous vehicle controller referencing the schedule of the operator when a determination of maintenance is required or needed and the proceeding with the next step of scheduling the maintenance activity when there is no need of use of the vehicle by the operator.) 

	Regarding claim 3, Harvey teaches the vehicle according to claim 2, further comprising: a servicing required time determining unit configured to determine a servicing required time on a basis of a travel time and a maintenance required time, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary, the serving required time being a time required for the vehicle to be serviced at the maintenance facility, the travel time being a time required for the vehicle to move to the maintenance facility, the maintenance required time being a time required to perform the maintenance; an unused period determining unit configured to determine an unused period, the unused period being a period during which the user is scheduled not to use the vehicle; (Harvey, Col. 5, lines 37-35 that describe the operator schedule showing when the vehicle is scheduled for use by an operator) and a servicing scheduled period setting unit configured to set a servicing scheduled period on a basis of the unused period that is equal to or longer than the servicing required time, the servicing scheduled period being a period during which the vehicle is scheduled to be serviced at the maintenance facility. (Harvey, Col. 6, lines 7-24 that describe the autonomous vehicle’s automatic scheduling for maintenance based on the operator schedule, the maintenance provider’s schedule and the necessary driving time going to and from the maintenance facility.)

	Regarding claim 4, Harvey teaches the vehicle according to claim 3, further comprising a non-scheduled period determining unit configured to determine a non-scheduled period, the non-scheduled period being a period during which a maintenance mechanic who performs the maintenance of the vehicle has no schedule, wherein the servicing scheduled period setting unit is configured to set a maintenance performing period on a basis of the non-scheduled period that is equal to or longer than the maintenance required time, the maintenance performing period being a period during which the maintenance is scheduled to be performed within the servicing scheduled period. (Harvey, Col. 6, lines 7-24 that describe the autonomous vehicle’s automatic scheduling for maintenance based on the operator schedule and the maintenance provider’s schedule)

	Regarding claim 13, Harvey teaches a vehicle comprising: a detector configured to determine whether maintenance of the vehicle is necessary; (Harvey, Col. 5, lines 62-64 that describes the where the vehicle controller is configured to determine that a maintenance operation is required or needed) and circuitry configured to: based on the maintenance being determined by the detector as being necessary, transmit a maintenance-necessary data to a maintenance facility including a communicator, the maintenance-necessary data representing contents of maintenance to be performed for the vehicle in the maintenance facility; and based on the maintenance-necessary data, determine that the vehicle is able to run by itself to move to a maintenance facility; and based on the maintenance being determined by the detector as being necessary and the vehicle being able to run by itself, cause the vehicle to move via automatic driving to the maintenance facility at which the maintenance of the vehicle is to be performed, on a basis of the automatic driving that is independent of driving to be performed by an occupant of the vehicle. (Harvey, Col 6, lines 33-35 that describes the scenario of instruction given from the vehicle controller to cause the vehicle to move to a maintenance facility, see also Harvey, Col. 6, lines 7-20 that describe the steps taken by the autonomous vehicle upon determination that maintenance is required or needed)

Regarding claim 14, Harvey teaches the vehicle according to claim 1, wherein the vehicle controller is configured to, based on the running possible determining unit determining that the vehicle is unable to run by itself to move to the maintenance facility, request a maintenance mechanic dispatch to a current location of the vehicle to perform the maintenance. (Harvey, Col 15, lines 13-43 that describe the self-driving vehicle driving to a maintenance facility and the repair request process to perform the maintenance work.)

Regarding claim 15, Harvey teaches the vehicle according to claim 1, wherein the maintenance-necessary data includes information representing at least one of a malfunction of a vehicle air conditioner, a replacement of engine oil, a flat tire and an engine trouble, and wherein the running possible determining unit is configured to: in a case where the maintenance-necessary data represents at least one of the malfunction of the vehicle air conditioner and the replacement of engine oil, determine that the vehicle is able to run by itself to move to the maintenance facility; and in a case where the maintenance-necessary data represents at least one of the flat tire and the engine trouble, determine that the vehicle is unable to run by itself to move to the maintenance facility. (Harvey Col. 6, lines 40-67 that describes the maintenance needed and the system scheduling confirming the self-driving vehicle to drive to a maintenance facility for the necessary work needed.)

Regarding claim 16, Harvey teaches the vehicle according to claim 15, wherein the vehicle controller is configured to, based on the running possible determining unit determining that the vehicle is unable to run by itself to move to the maintenance facility, send to the maintenance facility a request for a maintenance mechanic dispatch to a current location of the vehicle. (Harvey Col. 15, lines 13-24 that describe the vehicle communication with a repair facility to make requests as needed.)

Regarding claim 17, Harvey teaches the vehicle according to claim 13, wherein the maintenance-necessary data includes information representing at least one of a malfunction of a vehicle air conditioner, a replacement of engine oil, a flat tire and an engine trouble, and wherein the circuitry is configured to: in a case where the maintenance-necessary data represents at least one of the malfunction of the vehicle air conditioner and the replacement of engine oil, determine that the vehicle is able to run by itself to move to the maintenance facility; and in a case where the maintenance-necessary data represents at least one of the flat tire and the engine trouble, determine that the vehicle is unable to run by itself to move to the maintenance facility. (Harvey Col. 6, lines 40-67 that describes the maintenance needed and the system scheduling confirming the self-driving vehicle to drive to a maintenance facility for the necessary work needed.)

Regarding claim 18, Harvey teaches the vehicle according to claim 17, wherein the circuitry is configured to, based on determining that the vehicle is unable to run by itself to move to the maintenance facility, send to the maintenance facility a request for a maintenance mechanic dispatch to a current location of the vehicle. (Harvey Col. 15, lines 13-24 that describe the vehicle communication with a repair facility to make requests as needed.)

Regarding claim 19, Harvey teaches the vehicle according to claim 1, wherein the non-use of the vehicle includes an unoccupied vehicle. (Harvey Col. 8, lines 20-30 that describes the unoccupied self-driving vehicle.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 10049505) in view of Starns (US 20190204097)

Regarding claim 5, Harvey teaches the vehicle according to claim 1, but does not specifically teach further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the storage to store, as the first identifier, the second identifier of the smart key used by a maintenance mechanic who performs the maintenance of the vehicle, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary. 

However, Starns discloses a method to receive respective service center candidacy information from service center computers when it is determined that an autonomous vehicle requires service work. The autonomous vehicle further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the storage to store, as the first identifier, the second identifier of the smart key used by a maintenance mechanic who performs the maintenance of the vehicle, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Harvey with the learnings from Starns to provide the autonomous vehicle with an enhances degree of safety during commute by autonomous driving to the the maintenance facility. 

Regarding claim 6, Harvey as modified by Starns teaches the vehicle according to claim 2, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the storage to store, as the first identifier, the second identifier of the smart key used by a maintenance mechanic who performs the maintenance of the vehicle, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 7, Harvey as modified by Starns teaches the vehicle according to claim 3, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the storage to store, as the first identifier, the second identifier of the smart key used by a maintenance mechanic who performs the maintenance of the vehicle, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 8, Harvey as modified by Starns teaches the vehicle according to claim 4, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the storage to store, as the first identifier, the second identifier of the smart key used by a maintenance mechanic who performs the maintenance of the vehicle, in the case where the maintenance is determined by the maintenance-necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 9, Harvey as modified by Starns teaches the vehicle according to claim 1, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the smart key used by a maintenance mechanic who performs the maintenance of the vehicle to store, as the second identifier, an identifier that is common to the first identifier stored in the storage, in the case where the maintenance is determined by the maintenance- necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 10, Harvey as modified by Starns teaches the vehicle according to claim 2, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the smart key used by a maintenance mechanic who performs the maintenance of the vehicle to store, as the second identifier, an identifier that is common to the first identifier stored in the storage, in the case where the maintenance is determined by the maintenance- necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 11, Harvey as modified by Starns teaches the vehicle according to claim 3, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the smart key used by a maintenance mechanic who performs the maintenance of the vehicle to store, as the second identifier, an identifier that is common to the first identifier stored in the storage, in the case where the maintenance is determined by the maintenance- necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Regarding claim 12, Harvey as modified by Starns teaches the vehicle according to claim 4, further comprising: a storage that contains a first identifier; and an authentication controller configured to permit unlocking of a door of the vehicle, in a case where the first identifier stored in the storage and a second identifier transmitted from a smart key that instructs the unlocking of the door have a predetermined relationship, wherein the authentication controller is configured to cause, during a period in which the maintenance of the vehicle is to be performed, the smart key used by a maintenance mechanic who performs the maintenance of the vehicle to store, as the second identifier, an identifier that is common to the first identifier stored in the storage, in the case where the maintenance is determined by the maintenance- necessity detector as being necessary. (See Starns fig. 9, item 906 that depicts the storage that contains identifying data for the unlocking of the autonomous vehicle, see also Starns [0079] “logistics module 217 may provide, to client computing device 217, service information may include access information and/or authorization information that may be utilized by the service center to access the autonomous vehicle and/or service the autonomous vehicle. In particular embodiments, a service center may be granted and/or provided with an authorization to access and/or operate an autonomous vehicle. In one example, the service center may be granted and/or provided with an ability to unlock the autonomous vehicle”. The system sends an access code via the storage.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661